Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

 	In response to the Communications dated December 8, 2021, claims 1-20 are active in 

this application.

Specification

 	If there are cross-reference to related applications, please include the 

respective patent numbers, if known.


Information Disclosure Statement

 	The information disclosure statements filed December 8, 2021 and January 21, 2022 have been 

considered.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-12 and 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5-8, 10-12, 17, 19 and 20 of U.S. Patent No. 11226767 [‘767]. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reason.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows.

Present Application
Patent ‘767
1. An apparatus, comprising: an external interface die; at least one die stacked with and electrically coupled to the external interface die, the at least one stacked die configured to communicate with the external interface die, wherein the at least one stacked die is configured to: temporarily store data in communicating the data between endpoints, and communicate the temporarily stored data to an externally-generated timing signal; an interface bus electrically coupling the external interface die and the stacked die for communicating the temporarily stored data between the external interface die and the at least one stacked die.
1. An apparatus, comprising: a master die configured to communicate with a device external to the apparatus; at least one slave die stacked on top of and electrically coupled to the master die, the at least one slave die configured to communicate with the master die, wherein the at least one slave die includes a coordination buffer configured to: temporarily store data in communicating the data between endpoints, and communicate the temporarily stored data according to a timing signal from a source external to the at least one slave die; an interface bus electrically coupling the master die and the slave die for communicating the temporarily stored data between the master die and the at least one slave die.
2. The apparatus of claim 1, wherein: the external interface die and the at least one stacked die comprise a die stack; and the external interface die is a master die for the die stack.
See claim 1.
3. The apparatus of claim 1, wherein the at least one stacked die includes an internal-bus access circuit and a coordination buffer that are configured together to coordinate the communication of read data according to the externally-generated timing signal.
See claim 1.
4. The apparatus of claim 3, wherein the coordination buffer is configured to temporarily store the read data in communicating between endpoints.
See claim 1.
5. The apparatus of claim 4, wherein: the externally-generated timing signal is a clock signal generated by the external interface die and broadcasted over the interface bus; the external interface die and the at least one stacked die each include a local memory array configured to provide storage of the data as an endpoint; the data communication is fora read operation to provide an external device with the read data stored at the endpoint in the at least one stacked die, wherein the provide data is the read data that is temporarily stored and then communicated between the external interface die and the at least one stacked die; the coordination buffer in the at least one stacked die is configured to: receive the read data from a local memory array internal to the at least one stacked die, wherein the temporarily stored data is the read data from the memory array; temporarily store the read data according to a die-internal read strobe, and communicate the read data to the interface bus according to the clock signal; the interface bus is configured to communicate the read data and the externally-generated clock signal between the external interface die and the at least one stacked die; and the external interface die is configured to provide the read data from the at least one stacked die to the external device.
2. An apparatus, comprising: a master die configured to communicate with a device external to the apparatus; at least one slave die electrically coupled to the master die and configured to communicate with the master die, wherein the at least one slave die includes a coordination buffer configured to: temporarily store data in communicating the data between endpoints, and communicate the temporarily stored data according to a timing signal from a source external to the at least one slave die; an interface bus electrically coupling the master die and the slave die for communicating the temporarily stored data between the master die and the at least one slave die; wherein: the master die and the at least one slave die each include a memory array configured to provide storage of the data as an endpoint; the communication with the external device is for a read operation to provide the data stored at the endpoint in the at least one slave die, wherein the provide data is read data that is temporarily stored and then communicated between the master die and the at least one slave die; the coordination buffer in the at least one slave die is configured to: receive the data read from the memory array internal to the at least one slave die, wherein the temporarily stored data is the data read from the memory array; temporarily store the read data according to a die-internal read strobe, receive the timing signal from a source external to the at least one slave die, and communicate the read data to the interface bus according to the timing signal; the interface bus is configured to communicate the read data and the timing signal between the master die and the at least one slave die; and the master die is configured to provide the read data from the at least one slave die to the external device.
6. The apparatus of claim 5, wherein: the coordination buffer is configured to utilize a clock-based read strobe in communicating the read data to the interface bus, wherein the clock-based read strobe is based on the clock signal; the at least one stacked die includes an internal-bus access circuit configured to: receive the read data from the coordination buffer; receive the clock-based read strobe; communicate the read data and the clock-based read strobe to the interface bus; and the interface bus is configured to communicate the clock-based read strobe, in addition to the clock signal, between the external interface die and the at least one stacked die.
5. The apparatus of claim 4, wherein: the coordination buffer is configured to utilize a clock-based read strobe in communicating the read data to the interface bus, wherein the clock-based read strobe is based on the timing signal; the at least one slave die includes an internal-bus access circuit configured to: receive the read data from the coordination buffer; receive the clock-based read strobe; communicate the read data and the clock-based read strobe to the interface bus; and the interface bus is configured to communicate the clock-based read strobe, in addition to the clock signal, between the master die and the at least one slave die.
7. The apparatus of claim 6, wherein: the external interface die includes circuitry configured to generate a die enable signal configured to identify the at least one stacked die having stored thereon the read data requested by the read operation; and internal-bus access circuit includes: a first set of buffers configured to control communication of the read data; and a second set of buffers configured to control communication of the clock-based read strobe, wherein the first and second sets of buffers are enabled according to the die enable signal.

6. The apparatus of claim 5, wherein: the master die includes circuitry configured to generate a die enable signal configured to identify the at least one slave die having stored thereon the read data requested by the read operation; and internal-bus access circuit includes: a first set of buffers configured to control communication of the read data; and a second set of buffers configured to control communication of the clock-based read strobe, wherein the first and second sets of buffers are enabled according to the die enable signal.
8. The apparatus of claim 3, wherein: the interface bus includes X¥ number of parallel connections configured to communicate the read data; and the stacked die includes a bus controller configured to: divide the read data into VN number of portions that each include X number of bits or less, and iteratively provide the NV number of portions to the interface bus, wherein the bits in each portion are provided in parallel.

7. The apparatus of claim 2, wherein: the interface bus includes X number of parallel connections configured to communicate the read data; and the slave die includes a bus controller configured to: divide the read data into N number of portions that each include X number of bits or less, and iteratively provide the N number of portions to the interface bus, wherein the bits in each portion are provided in parallel.
9. The apparatus of claim 3, wherein the at least one stacked die comprises a die stack that includes four or more dies electrically coupled to the external interface die, each of the four or more dies including a local instance of the coordination buffer.
8. The apparatus of claim 2, wherein the at least one slave die comprises a die stack that includes four or more slave dies electrically coupled to the master die, each slave die including a local instance of the coordination buffer.
10. The apparatus of claim 1, wherein: the data communication is for a read operation to provide an external device with the data stored in the external interface die; the external interface die includes: a memory array configured to store the data locally on the external interface die; a coordination buffer configured to: receive read data from the memory array internal to the external interface die; temporarily store the read data according to a die-internal read strobe, and release the read data to the interface bus according to a clock-based read strobe in communicating the read data to the interface bus, wherein the clock- based read strobe is based on the externally-generated timing signal; an internal-bus access circuit configured to: receive the read data from the coordination buffer; receive the clock-based read strobe; communicate the read data and the clock-based read strobe to the interface bus; and a master interface control circuit configured to: receive the read data from the local memory array through the interface bus; process and send the read data to the external device for the read operation; and the interface bus is configured to communicate the clock-based read strobe, in addition to a clock signal, between the external interface die and the at least one stacked die.


10. An apparatus, comprising: a master die configured to communicate with a device external to the apparatus; at least one slave die electrically coupled to the master die and configured to communicate with the master die, wherein the at least one slave die includes a coordination buffer configured to: temporarily store data in communicating the data between endpoints, and communicate the temporarily stored data according to a timing signal from a source external to the at least one slave die; an interface bus electrically coupling the master die and the slave die for communicating the temporarily stored data between the master die and the at least one slave die; wherein: the communication with the external device is for a read operation to provide data stored in the master die; the master die includes: a memory array configured to store the data locally on the master die; a second coordination buffer configured to: receive read data from the memory array internal to the master die; temporarily store the read data according to a die-internal read strobe, and release the read data to the interface bus according to a clock-based read strobe in communicating the read data to the interface bus, wherein the clock-based read strobe is based on the timing signal; an internal-bus access circuit configured to: receive the read data from the second coordination buffer; receive the clock-based read strobe; communicate the read data and the clock-based read strobe to the interface bus; and a master interface control circuit configured to: receive the read data from the local memory array through the interface bus; process and send the read data to the external device for the read operation; and the interface bus is configured to communicate the clock-based read strobe, in addition to the clock signal, between the master die and the at least one slave die.
11. The apparatus of claim 10, wherein the master interface control circuit includes a serializer configured to: receive the read data as a parallel set of bits; and serially communicate the parallel set of bits as a single stream of bits intended for external communication.

11. The apparatus of claim 10, wherein the master interface control circuit includes a serializer configured to: receive the read data as a parallel set of bits; and serially communicate the parallel set of bits as a single stream of bits intended for communication to the external device.
12. The apparatus of claim 11, wherein the master interface control circuit includes an output buffer electrically coupled to and located between the interface bus and the serializer, the output buffer configured to temporarily store the read data before and/or during serialization according to a depth that corresponds to a depth of the coordination buffer and/or the second coordination buffer.
12. The apparatus of claim 11, wherein the master interface control circuit includes an output buffer electrically coupled to and located between the interface bus and the serializer, the output buffer configured to temporarily store the read data before and/or during serialization according to a depth that corresponds to a depth of the coordination buffer and/or the second coordination buffer.
17. A method of operating an apparatus, the method comprising: internally communicate a clock signal between dies within a die stack using a stack-internal bus; reading data from a memory array within the die stack; providing the read data to the stack-internal bus according to a timing signal that directly corresponds to the clock signal; receiving the read data and a die-external timing signal at an interfacing die through the stack- internal bus; and processing the read data at the interfacing die according to the die-external timing signal for transmission from the interfacing die to an external device.

17. A method of operating an apparatus, the method comprising: receiving a clock signal at a target die from a stack-internal bus configured to communicate information between dies within a die stack; reading data from a memory array within the target die; temporarily storing the read data in a coordination buffer within the target die; releasing the read data from the coordination buffer to the stack-internal bus according to a timing signal that directly corresponds to the clock signal; communicating the die-external timing signal to the stack-internal bus; receiving the read data and the die-external timing signal at a master die through the stack-internal bus; and processing the read data at the master die according to the die-external timing signal for transmission from the master die to an external device.
18. The method of claim 17, wherein the clock signal is from the interfacing die.
See claim 17.
19. The method of claim 17, wherein: the memory array providing the read data is the interfacing die; and the read data stored in the interfacing die is communicated through the stack-internal bus to an interface circuit within the interfacing die, the interface circuit configured to send the read data to the external device.
19. The method of claim 17, wherein: the target die is the master die; and the read data stored in the master die is communicated through the stack-internal bus to a master interface circuit within the master die, the master interface circuit configured to send the read data to the external device.
20. The method of claim 17, wherein the memory array comprises a target die within the die stack, the method further comprising: at the target die, dividing the read data into N number of portions that each include X number of bits or less; iteratively providing the N number of portions to the stack-internal bus, wherein the bits in each portion are provided in parallel; and at the interfacing die, reassembling the read data from the separately communicated portions, wherein the read data is assembled at an output buffer according to the die-external timing signal. 
20. The method of claim 17, further comprising: at the target die, dividing the read data into N number of portions that each include X number of bits or less; iteratively providing the N number of portions to the stack-internal bus, wherein the bits in each portion are provided in parallel; and at the master die, reassembling the read data from the separately communicated portions, wherein the read data is assembled at an output buffer according to the die-external timing signal.


As can be seen from the above table, claim 1 of the present application differ from claim 1 of patent ‘767, in that patent ‘767 recites "... a master die configured to communicate with a device external to the apparatus; at least one slave die stacked on top of and electrically coupled to the master die..."  However, claim 1 of the application recites the same functional process with an external die being the main controlling portion of the device to communicate with external devices, it is reasonable to interpret that the two claims are reciting the same device with the same functional process.
For similar reasons, claims 2-12 and 17-20 are rejected over claims 1, 2, 5-8, 10-12, 17, 19 and 20 of patent ‘767.

	

Claim  Rejections-  35  U.S.C.  §   102

 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Best et al. [US Patent Application # 20100091537].
With respect to claim 1, Best et al. disclose an apparatus [figs. 6(stacked structures), 10 and 20(stacked structures)], comprising: an external interface die [421]; at least one die [one of 423] stacked with and electrically coupled to the external interface die [figs. 6 and 20], the at least one stacked die configured to communicate with the external interface die, wherein the at least one stacked die is configured to: temporarily store data in communicating the data between endpoints [via 425], and communicate the temporarily stored data to an externally-generated timing signal [“… buffered data may then be output in a stream of component values referred to herein as data units, with each data unit being transmitted in response to a respective edge of the demand signal…par. 0058]; an interface bus electrically coupling the external interface die and the stacked die for communicating the temporarily stored data between the external interface die and the at least one stacked die [426-428].
With respect to claim 2, Best et al. disclose the external interface die and the at least one stacked die comprise a die stack; and the external interface die is a master die for the die stack [“…the interface die 421 issues control signals to a selected one of storage dice 423.sub.1-423.sub.N via command/control path 426…” – par. 0058].

Allowable   Subject   Matter

 	Claims 13-16 are allowable over the prior art of record.

 	The following is an Examiner's statement of reasons for the indication of
  allowable subject matter: the prior art of records does not show (in addition to the other
  elements in the claim) the following:
-with respect to claim 13,  a second interface circuit configured to: provide a clock signal used to synchronize the interface die and the at least one die, and coordinate the stack-internal communications along with external communication of read data stored at or designated for storage within the die stack according to the clock signal; and stack-internal connectors connecting the at least one die and the interface die and configured to function as a stack-internal bus, the stack-internal bus configured to communicate the read data, the clock signal, and the clock-based read strobe between the electrically coupled dies.

Conclusion

 	For applicant’s benefit portions of the cited reference(s) have been cited to aid in
the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
 	When responding to the Office action, Applicants are advised to provide
the Examiner with line and page numbers of the application and/or references cited to assist the Examiner in the prosecution of this case.
 
 	Any inquiry concerning this communication or earlier communications
from the Examiner should be directed to Michael T. Tran whose telephone number is (571) 272-1795.  Interview agendas may be emailed to Michael.tran@uspto.gov.  The Examiner can normally be reached on Monday-Thursday from 6:00AM-4:30 P.M.
 	Any inquiry of a general nature or relating to the status of this application.
should be directed to the Group receptionist whose telephone number is (571) 272-1650.



/MICHAEL T TRAN/Primary Examiner, Art Unit 2827                                                                                                                                                                                                        October 22, 2022